COOK, Judge
(concurring).
I agree with the principal opinion, but write separately to express my views as to why the circumstances of the present case warrant a different result than that mandated in United States v. Smith, 1 M.J. 156 (C.M.A.1975). There, a majority of the Court held that the regulation involved in Smith was overly restrictive because it “regulate[d] all loans for profit or benefit of any kind among its [U.S. Navy] members, regardless of how innocuous.” Id. at 157. The regulation in the present case proscribes loans between trainees and permanent party personnel. As noted in the principal opinion, Smith did not invalidate all regulatory proscriptions against loans. Here, there is a legitimate military purpose in proscribing loans as the relationship between permanent party personnel and trainees would preclude a true arm’s-length transaction. Accordingly, I concur with the principal opinion.